Citation Nr: 9914290	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran submitted additional evidence at the March 1999 
hearing.  He also submitted a waiver of review by the RO at 
that time. 


FINDINGS OF FACT

1.  The Board finds that the veteran engaged in combat with 
the enemy during active service in Vietnam; he has related 
multiple stressors related to his combat experiences.

2.  The evidence includes multiple diagnoses of PTSD, which 
the examiners have related to the veteran's stressors that 
occurred in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He notes that he served in Vietnam, and 
states that his duties included helping to drive an 
ambulance.  This exposed him to many badly wounded soldiers.  
In addition, the veteran says that he witnessed the death of 
a friend at close range.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, qualified 
prisoner-of-war experience will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran's Form DD 214 states that he had active service 
from September 1967 to September 1970.  He had service in 
Vietnam from March 1968 to October 1969.  His military 
occupational specialty was general vehicle repair.  The 
veteran's awards and decorations include the Bronze Star 
Medal, and the Vietnamese Cross of Gallantry with Palm.  His 
awards do not include the Purple Heart or the Combat 
Infantryman Badge.  However, additional records submitted by 
the veteran include a Certificate of Combat Service issued by 
the 9th Infantry Division, which states that the veteran 
served in armed conflict against insurgent forces in the 
Republic of Vietnam. 

The evidence includes VA treatment records dated from January 
1994 to May 1995.  In October 1994 records, the veteran 
reported that he drove an ambulance in Vietnam.  He helped 
collect human remains and bag bodies.  The examiner stated 
that the veteran clearly had symptoms of PTSD.  The 
assessment was PTSD, and depression versus dysthymia.  
Additional records from December 1994 also include an 
assessment of PTSD, and dysthymia.  

February 1995 VA treatment records state that the veteran has 
a positive score on the PTSD supplementary scale.  The 
assessment was PTSD, provisional.  

In a May 1996 statement, the veteran said that he witnessed 
the death of a friend, and that this happened directly in 
front of him.  This occurred while they were on bunker duty 
together.  A sniper killed his friend.  The veteran states 
that he then killed the sniper with machinegun fire.  In 
addition, the veteran stated that he used to see wounded 
soldiers on a daily basis.  He had helped the medical 
personnel drive ambulances to retrieve the dead and wounded.  
The veteran also had to clean the blood from the ambulances.  
Finally, the veteran said that he had been sent on patrol, 
and had seen the mutilated bodies of women and children.  

The veteran submitted an additional statement with his March 
1996 notice of disagreement.  He said that he had received 
the Bronze Star for bravery.  He noted that the name of the 
friend whose death he had seen was Williams, and that he had 
been killed in 1968.  

The veteran was afforded a VA examination in April 1998.  He 
was noted to have served two tours of duty in Vietnam with a 
30 day break between tours with a company medical battalion.  
He reported combat exposure, and said he had sustained 
surface fragment wounds to the left eye and right hand on 
separate occasions.  He reported seeing images of a friend 
who was shot in front of him, and of the blood in the 
ambulances he had to clean.  The veteran's reported symptoms 
included problems falling asleep and nightmares, a reclusive 
social life, the avoidance of material that reminds him of 
Vietnam, and an exaggerated startle response.  Following 
clinical evaluation, the assessment was PTSD, and alcohol 
abuse in remission.

A September 1998 statement from the veteran's wife is 
contained in the claims folder.  She states that the 
veteran's symptoms include flashbacks, nightmares, a lack of 
normal interest in activities, and problems with intimate 
relationships.  He also had suicidal feelings and thoughts, 
and had been undergoing treatment for depression.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in March 1999.  He testified 
that he had been assigned to a medical battalion during 
service.  He stated that he witnessed the death of a friend, 
Larry D. Williams, during service.  The veteran stated that 
he and his friend were on bunker duty when a sniper shot him 
through the head.  His friend died in his arms.  This 
occurred in May 1968.  He noted that he had trained to be a 
mechanic in service, but also ended up driving an ambulance.  
In addition, he had done bunker duty and perimeter patrols.  
The veteran stated that he had driven dead and wounded 
soldiers in his ambulance.  He sometimes received enemy fire 
while driving.  Since his return from Vietnam, the veteran 
had experienced depression and survivor guilt.  He also had 
nightmares about his dead friend.  See Transcript.  

The veteran submitted additional evidence at the March 1999 
hearing.  This includes a document dated July 1969 which 
states that several members of 9th Medical Battalion had been 
awarded the Driver and Mechanic Badge.  These individuals 
included the veteran, as well as Larry D. Williams.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for PTSD.  The veteran has submitted numerous 
diagnoses of PTSD, and his examiners have related this 
disability to his veteran's service in Vietnam.  Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).  

Many of the veteran's stressors involve combat situations.  
As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board finds that the veteran was engaged in combat with 
the enemy.  The DD 214 is negative for a Purple Heart or a 
Combat Infantryman Badge.  However, a similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
The veteran has submitted a Certificate of Combat Service, 
which states that he served in armed conflict against 
insurgent forces in the Republic of Vietnam.  Therefore, the 
Board finds that the veteran engaged in combat with the 
enemy, and as there is no evidence to the contrary, this 
constitutes conclusive evidence that the stressors claimed in 
service occurred. 38 C.F.R. § 3.304(f).  

The Board finds that the evidence supports entitlement to 
service connection for PTSD.  As noted above, entitlement to 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  In this case, as 
the Board finds that the veteran engaged in combat.  His 
claim that Williams died in his arms in May 1968 is not 
supported by the extract showing that he and Williams were 
awarded a Driver and Mechanic Badge in July 1969.  However, 
PTSD has been diagnosed on several recent occasions, 
including October 1994 VA treatment records, and the April 
1998 VA examination.  The stressors cited include cleaning 
blood from the ambulance and retrieving human remains, which 
are consistent with combat duties.  Finally, the examiner's 
on both of these occasions were aware of the veteran's 
claimed stressors, and appear to relate their diagnoses to 
these events.  Therefore, the Board finds that entitlement to 
service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

